DETAILED ACTION
Claims 1-6 and 8-20 are pending in the present application. Claims 1, 8 and 9 were amended, and claim 7 was cancelled in the response filed 12 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dragoni et al. A Semantic Federated Search Engine for Domain-Specific Document Retrieval  in view of Mukherjee et al. US Patent Application Publication No. 2005/0149496 A1.


Regarding claim 1, Dragoni et al. teaches the following:
A method [note:  Abstract, “semantic federated search engine” ] comprising: 
receiving at a computing device, a search query; performing, by the computing device, a semantic analysis of the search query to identify one or more semantic concepts contained within the query [note: page 303, section 1. Introduction, “federated semantic search” ]; 
selecting, by the computing device, one or more corpora based on the one or more identified semantic concepts [note: page 303-304, section 2. Related work, “the selection of appropriate sources”; section 3.1 analyzing the documents contained within a repository and create a knowledge graph (i.e. creation of subsets), semantic layer containing entries; page 305, section 3.1.3 “extracting general categories describing document content”, and creating distribution of entities ];  
performing, by the computing device, a search of the one or more corpora based on the search query [note: page 306, section 3.2.1 domain mapper, “large text corpora”, the system may be connected to different retrieval systems, and means for selecting one or more domains; section 3.2.1 results presentation ];
receiving statistics associated with the search results from each of the one or more search applications; and ordering the search results based on the statistics associated with the search results.
Although Dragoni et al. teach the invention substantially, they do not explicitly teach receiving statistics associated with search results as cited. However, Mukherjee et al. teach the feature as follows, [note: Mukherjee et al., Abstract, “The identification of data sources is aided by dynamically updated source statistics where relevance factors of various sources with respect to different input search categories are stored.”; Figure 1; Figure 2 (202) federated searching; Figure 5 (506) source statistics module; Figure 6 (618) “Classify results and update source statistics”, (620) present retrieved results to the user; paragrapgh 0023 “The identification of data sources is aided by dynamically source statistics where relevance factors of various sources with respect to different input search categories are stored.”; paragraph 0052 “Various statistical and mathematical models may be used in order to analyze patterns for various categories.”; paragraph 0070 “The process of dynamic source classification and source statistics update results in increased efficiency in the process of federated search.” ]. It would have been obvious to one of ordinary skill at the time of the invention to have combined the cited references since they are both directed toward the enhancement of a federated search. Mukherjee et al. further teach real-time storage of important statistics such as relevancy factors and correlated sources for further analysis.

Claim 2: The method of claim 1, further comprising: selecting one or more subsets of the one or more corpora based on the semantic analysis; and performing a search of the one or more subsets of the one or more corpora based on the search query [note: page 306, section 3.2.1 means for selecting one or more domains].
Claim 3: The method of claim 1, wherein performing the semantic analysis of the search query comprises using a natural language processing kit to identify the one or more semantic concepts [note: page 304, section, 3.1 semantic layer; and page 305, section 3.1.2, natural language format ]. 
Claim 4: The method of claim 3, further comprising: comparing each of the one or more identified semantic concepts to a plurality of indexes associated with a plurality of corpora; and selecting the one or more corpora from among the plurality of corpora based on the comparisons [note: page 305, section 3.1.3 extraction of keywords and comparing vectors to determine similarities]. 
Claim 5: The method of claim 1, further comprising: creating a formatted search query associated with each of the one or more corpora based on the search query; and performing the search of the one or more corpora using the formatted search query associated with each corpora [note: page 305-306, sections 3.2 through 3.2.1 query manager and domain mapper (results in a formatted query].
Claim 6: The method of claim 5, wherein performing the search of the one or more corpora comprises: submitting the formatted search query associated with each of the one or more corpora to one or more search applications associated with each of the one or more corpora; receiving search results from each of the one or more search applications; and merging the search results from each of the one or more search applications [note:  page 303, section 1. Introduction, federated search].

Claim 8: The method of claim 7, further comprising ordering the search results by relevancy of the search results to the search query based on the statistics associated with the search results [note: Mukherjee et al., Abstract, “The identification of data sources is aided by dynamically updated source statistics where relevance factors of various sources with respect to different input search categories are stored.”; Figure 1 ].   
Claim 9: The method of claim 7, wherein the statistics associated with the search results comprise relevancy statistics [note: Mukherjee et al., Abstract, “The identification of data sources is aided by dynamically updated source statistics where relevance factors of various sources with respect to different input search categories are stored.”; Figure 1 ].   

Regarding claim 15, Dragoni et al. teaches the following:
A system for performing federated search, [note: Abstract, “semantic federated search engine” ] the system comprising: 
a federation of one or more endpoints [note: page 304, section 3. Platform architecture federated search; page 305-306, section 3.2 query manager, “execution of queries over the services that are connected to the platform” provide natural language queries that are executed in a distributed federated way]; 
a processing device; and a non-transitory, processor-readable storage medium comprising one or more programming instructions stored thereon that, when executed, cause the processing device to [note: page 305-306, section 3.2 query manager]:
 receive a search query and federate the search query to one or more of the endpoints of the federation by submitting a formatted search query to each of the one or more endpoints [note: page 303, section 1. Introduction, “federated semantic search” ]; 
wherein: each of the endpoints of the federation is associated with a corpus of documents; and each of the endpoints of the federation is configured to receive a formatted search query, perform a search of the corpus associated with the endpoints, and return search results along with statistics associated with relevancy of the search results [note:   page 306, section 3.2.1 domain mapper, “large text corpora”, the system may be connected to different retrieval systems, and means for selecting one or more domains; section 3.2.1 results presentation ]. Although Dragoni et al. teach the invention substantially as cited, they do not explicitly teach a statistics; however, Mukherjee et al. teach the feature as follows Abstract, “The identification of data sources is aided by dynamically updated source statistics where relevance factors of various sources with respect to different input search categories are stored.”; Figure 1 ]. It would have been obvious to one of ordinary skill at the time of the invention to have combined the cited references since they are both directed toward the enhancement of a federated search. Mukherjee et al. further teach real-time storage of important statistics such as relevancy factors and correlated sources for further analysis.
Claim 16: The system of claim 15, wherein the programming instructions further cause the processing device to federate the search query to the one or more endpoints by submitting a formatted query to each of the one or more endpoints [note: Dragoni et al.,  page 306, mechanism normalizes scores ].

Claim 17: The system of claim 15, wherein the statistics associated with the relevancy of the search results comprise relevancy statistics [note: Mukherjee et al., abstract, system is dynamically updated with source statistics].
Claim 18: The system of claim 15, wherein: at least one of the formatted search queries submitted to at least one of the endpoints of the federation indicates that a subset of the corpus associated with the endpoint is to be searched  [note: Dragoni et al., page 304, simultaneous document search or multiple search from different search engines;  page 306, federated search mechanism normalizes scores].
Claim 19: The system of claim 18, wherein the at least one of the formatted search queries indicates that only documents of one or more document types in the corpus associated with the endpoint are to be searched [note:  Dragoni et al., page 304, simultaneous document search or multiple search from different search engines;  page 306, federated search mechanism normalizes scores].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dragoni et al. A Semantic Federated Search Engine for Domain-Specific Document Retrieval  in view of Mukherjee et al. US Patent Application Publication No. 2005/0149496 A1 and Turtle et al. US Patent Application Publication No. 2017/0060856 A1.
	Although Dragoni et al.  and Mukherjee et al. teach the invention substantially as applied to independent claim 15, they do not explicitly teach a document type field as cited within dependent claim 20; however, Turtle et al. teach the feature as follows:
Claim 20: The system of claim 19, wherein: at least one of the endpoints of the federation comprises an index, the index including a document type field to identify a document type of each document in the associated corpus; and the at least one of the formatted search queries specifies one or more values for the document type field to indicate the one or more documents types in the corpus associated with the endpoint to be searched [note:  abstract, “searching documents based on range index”, a range index may comprise range-searchable elements having explicit data types. Each element of the range index corresponds to an occurrence of an item in the document collection, such as a field type of the data type; paragraph 0315 federated search]. It would have been obvious to one of ordinary skill at the time of the invention to have combined the cited references since they are all directed toward the enhancement of a federated search. In addition, Dragoni et al. teach handling various data types in a semantic federated search; a specific field would enhance recognition of the data type.

Allowable Subject Matter
Claims 10-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed 12 November at pages 10-11 regarding the limitations of independent claim 10 are found persuasive. The prior art of record does not teach “store data associated with a plurality of federated search endpoints and a syntax required to access each federated search endpoint, wherein the each federated search endpoint is associated with a corpus of documents…”.

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
 
ARGUMENT: Claims 1-9 were rejected under 35 USC 112 second paragraph. The examiner requested clarity with respect to claim limitation of a federated search process. Applicant has stated the structure of the claim allows for a federated search.
RESPONSE: The argument is found persuasive, the rejection has been withdrawn.

ARGUMENT: Claims 1-6, 10-11 and 14 were rejected under 35 USC 102 in view of Dragoni et al. A Semantic Federated Search Engine for Domain-Specific Document Retrieval. Independent claim 1 has been amended to incorporate the limitations of dependent claim 7. Applicant argues Mukherjee does not teach receiving statistics associated with the search results from one or more applications. 
RESPONSE: Mukherjee teach a federated search process, which allows for receiving results from one or more applications. “They classify results and update source statistics”, see figure 6 flow chart steps 618 and 620. Also, note federated searching figure 2 (202). Mukherjee et al., Abstract, “The identification of data sources is aided by dynamically updated source statistics where relevance factors of various sources with respect to different input search categories are stored.”; Figure 5 (506) source statistics module; paragraph 0023 The identification of data sources is aided by dynamically source statistics where relevance factors of various sources with respect to different input search categories are stored. (i.e. statistics are based on search input); paragraph 0052 “Various statistical and mathematical models may be used in order to analyze patterns for various categories.”; paragraph 0070 “The process of dynamic source classification and source statistics update results in increased efficiency in the process of federated search.” Applicant’s arguments regarding claims 10-14 are found persuasive. 

ARGUMENT: Claims 7-9, 12-13 and 15-19 were rejected under 35 USC 103 as being unpatentable over Dragoni in view of Mukherjee. Claim 20 was further rejected in view of Turtle. Applicant stated Mukherjee fails to teach the endpoints of the federation is configured to receive a formatted search query, perform a search of the corpus associated with the endpoints, and return search results along with statistics associated with relevancy of the search results.
RESPONSE: The examiner respectfully maintains the rejection. Dragoni et al. teach the endpoints of the federation is configured to receive a formatted search query, see, page 304, section 3. Platform architecture federated search; page 305-306, section 3.2 query manager, “execution of queries over the services that are connected to the platform” provide natural language queries that are executed in a distributed federated way; and page 306, section 3.2.1 domain mapper, “large text corpora”, the system may be connected to different retrieval systems, and means for selecting one or more domains; section 3.2.1 results presentation]. Although Dragoni et al. teach the invention substantially as cited, they do not explicitly teach statistics. However, Mukherjee et al. teach the feature as follows Abstract, “The identification of data sources is aided by dynamically updated source statistics where relevance factors of various sources with respect to different input search categories are stored.”; Figures 1, 2, 5 and 6 ].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169